—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered May 3, 1994, convicting him of robbery in the first degree, robbery in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that the prosecutor’s remarks during cross examination and summation constituted reversible error (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852). In any event, most of *348the prosecutor’s remarks were proper responses to the defendant’s summation and within the rhetorical bounds permitted during closing arguments (see, People v Galloway, 54 NY2d 396). Any improper remarks were harmless and do not constitute reversible error in light of the court’s prompt curative instructions and the overwhelming evidence of the defendant’s guilt (see, People v Galloway, supra; People v Crimmins, 36 NY2d 230). Sullivan, J. P., Altman, Hart and Friedmann, JJ., concur.